Citation Nr: 1130537	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  11-04 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to exposure to contaminants, service-connected inguinal hernia, and/or exposure to Agent Orange.  

2.  Entitlement to service connection for a urinary problems, to include as due to prostate cancer, exposure to contaminants, service-connected inguinal hernia, and/or exposure to Agent Orange.  

3.  Entitlement to service connection for erectile dysfunction, to include as due to prostate cancer, exposure to contaminants, service-connected inguinal hernia, and/or exposure to Agent Orange.  

4.  Entitlement to a compensable rating for service-connected left ear hearing loss.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file was subsequently transferred to the Reno, Nevada, RO.  

The Veteran was scheduled for a hearing before the Board in August 2011, but in a submission received prior to his hearing date, the Veteran withdrew his claim.  


FINDING OF FACT

In August 2011, prior to the promulgation of a decision in the appeal, the Board received the Veteran's withdrawal of the appeals of entitlement to service connection for prostate cancer, urinary symptoms, erectile dysfunction, and increased rating for left ear hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for entitlement to service connection for prostate cancer by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal for entitlement to service connection for urinary problems by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a Substantive Appeal for entitlement to service connection for erectile dysfunction by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

4.  The criteria for withdrawal of a Substantive Appeal for entitlement to an increased rating for left ear hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2010).  The Veteran has withdrawn the appeal of service connection for prostate cancer, urinary problems, erectile dysfunction, and an increased rating for left ear hearing loss, and, hence, there remains no allegation of error of fact or law of this claim for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to service connection for prostate cancer, urinary problems, erectile dysfunction, and increased rating for left ear hearing loss, and they are dismissed.





(CONTINUED ON NEXT PAGE)


ORDER

The appeal of entitlement to service connection for prostate cancer is dismissed.  

The appeal of entitlement to service connection for urinary problems is dismissed.  

The appeal of entitlement to service connection for erectile dysfunction is dismissed.  

The appeal of entitlement to a compensable rating for left ear hearing loss is dismissed.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


